—Order and judgment (one paper), Supreme Court, New York County (William N. Ellison, J.), entered on or about December 7, 1992, which, after a hearing, denied petitioner’s application to stay arbitration, unanimously affirmed, with costs.
We agree with the IAS Court that the evidence demonstrates that the policy of insurance issued by the New Jersey Automobile Full Insurance Underwriting Association had *521been effectively cancelled prior to the accident on June 25, 1989 in accordance with the applicable provisions of the New Jersey Revised Statutes. Therefore, the petition to stay arbitration was appropriately denied. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.